United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                              ___________

                              No. 96-3810
                              ___________

Philip R. Anderson;                 *
Ki Ok Bae Anderson,                 *
                                    *
           Appellants,              *
                                    *   Appeal from the United States
     v.                             *   District Court for the
                                    *   District of Minnesota.
Chase Manhattan Mortgage            *       [UNPUBLISHED]
Corporation,                        *
                                    *
           Appellee.                *

                              ___________

                     Submitted:   February 20, 1997

                         Filed: March 6, 1997
                              ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


     Philip R. and Ki Ok Bae Anderson appeal from the district
court's1 dismissal of their action against Chase Manhattan Mortgage
Corporation (Chase) for failure to prosecute.         We affirm.


     We   conclude   that   the   district   court   did    not   abuse   its
discretion in dismissing the Andersons' appeal.            See Fed. R. Civ.
P. 41(b); Sterling v. United States, 985 F.2d 411, 412 (8th Cir.
1993) (per curiam) (standard of review).        Although the Andersons
were notified that they were required to file their brief within


      1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
fifteen days after their appeal was docketed, see Fed. Bankr. R.
8009(a)(1), they had filed nothing when the district court




                               -2-
dismissed the appeal after three months, and they have offered no
explanation for their failure to do so.    See Nielsen v. Price, 17
F.3d 1276, 1277 (10th Cir. 1994) (district court did not abuse its
discretion in dismissing bankruptcy appeal with prejudice where pro
se party failed to file brief, noting party's unexplained failure
to timely file brief); see also Schooley v. Kennedy, 712 F.2d 372,
373 (8th Cir. 1983) (per curiam) (pro se litigants are not excused
from compliance with procedural and local rules, including rules
requiring brief to be filed).


     Chase has moved to strike the Andersons’ brief and for an
award of double costs on the basis of derogatory remarks in the
brief directed at the bankruptcy court judge, the district court
judge, and counsel for Chase.    These remarks include anti-Semitic
references and unsupported accusations of collusion, bribery, and
impropriety.   We find the Andersons' accusations to be improvident,
insolent and scandalous, and we therefore award Chase double costs
and order that the derogatory remarks be stricken.    See 28 U.S.C.
§ 1912; Fed. R. App. P. 38; and Mullen v. Galati, 843 F.2d 293,
294-95 (8th Cir. 1988) (per curiam).      Chase is directed to file
with the clerk a verified bill of costs in accordance with Fed. R.
App. P. 39(d).


     We deny all remaining motions.


     The judgment is affirmed.


     Accordingly, we affirm.


     A true copy.


          Attest:


                                 -3-
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                -4-